FILED

DE€ 1 9 2312
UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF coLuMB1A ci'iiiiié iiiiist'ii§irl§ §§"¢';'§,',',',‘,’,'

jacqueline T. Robinson-Reeder,
Plaintiff,
v. Civil Action No.  

Christine N. Kearns,

Defendant.

&/\/\/\/§/&/\J\J\J§/

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,00(). A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3),

Plaintiff is a resident of District Heights, Maryland, suing a resident of the District of
Columbia for allegedly interfering with her employment. Although plaintiff points to a right to
sue letter issued by the Equal Employment Opportunity Commission ("EEOC"), she
acknowledges that the named defendant "is a Third Party and not the Employer." Compl. at l

(parenthesis omitted). Hence, the complaint does not present a federal question, namely, a claim
1

of employment discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
et seq.. Furthermore, plaintiff has not pleaded an amount in controversy to bring this case within
the Court’s diversity jurisdiction. Hence, this case will be dismissed A separate Order

accompanies this Memorandum Opinion.

¢'/\AtM./\~

Uniied States District Judge
DATE; Novemb@r )~6 ,2012

la